     Case 17-22071-JAD     Doc 78   Filed 07/15/21 Entered 07/15/21 10:43:02   Desc Main
                                    Document Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                           W ESTERN DISTRICT OF PENNSYLVANIA

IN RE:
   DAYNE R. JEFFERSON
                                                  Case No. 17-22071JAD

               Debtor(s)
                                                  Chapter 13

   Ronda J. Winnecour
                                                  Document No.___

               Movant
         vs.

   BANK OF NEW YORK MELLON - TRUSTEE
          Respondent(s)

                           INTERIM NOTICE OF CURE OF ARREARS

      Chapter 13 Trustee Ronda J. Winnecour gives notice to the holder(s) of claims secured
by a security interest in the debtor’s principal residence, i.e. the Respondent(s) named above,
that the amount required to cure the prepetition default has been paid in full. This notice
does not replace the notice required by Bankruptcy Rule 3001(f), which will be filed and served
by the Trustee after the debtors have completed all payments required under the plan.
      The holders of a claim secured by a security interest in the debtor’s principal residence
are requested to notify the debtor, debtor’s counsel and the Trustee if the creditor does not
agree that the debtor has paid in full the amount required to cure the prepetition default on
the claim. The statement should itemize the required cure, excluding postpetition amounts
due, if any, that the holder contends remain unpaid as of the date of the statement.



Trustee Record Number - 16
Court Claim Number - 5
                                               /s/ Ronda J. Winnecour
   7/15/2021                                   RONDA J WINNECOUR PA ID #30399
                                               CHAPTER 13 TRUSTEE WD PA
                                               600 GRANT STREET
                                               SUITE 3250 US STEEL TWR
                                               PITTSBURGH, PA 15219
                                               (412) 471-5566
                                               cmecf@chapter13trusteewdpa.com
     Case 17-22071-JAD         Doc 78   Filed 07/15/21 Entered 07/15/21 10:43:02   Desc Main
                                        Document Page 2 of 2

                           UNITED STATES BANKRUPTCY COURT
                           W ESTERN DISTRICT OF PENNSYLVANIA
IN RE:
   DAYNE R. JEFFERSON

                                                      Case No.:17-22071JAD
               Debtor(s)
                                                      Chapter 13
   Ronda J. Winnecour
                                                      Document No.___
               Movant
         vs.

   BANK OF NEW YORK MELLON - TRUSTEE
               Respondent(s)

                                 CERTIFICATE OF SERVICE

      I hereby certify that on the date shown below, I served a true and correct copy of
Interim Notice of Cure of Arrears upon the following, by regular United States mail,
postage prepaid, addressed as follows:
 DAYNE R. JEFFERSON, 647 BRADDOCK AVENUE, EAST PITTSBURGH, PA 15112
  KENNETH STEIDL ESQ, STEIDL & STEINBERG, 707 GRANT ST STE 2830,
 PITTSBURGH, PA 15219
 BANK OF NEW YORK MELLON - TRUSTEE, C/O CARRINGTON MORTGAGE SERVICES
 LLC, PO BOX 3730, ANAHEIM, CA 92806
 CARRINGTON MORTGAGE SERVICES LLC, 1600 SOUTH DOUGLASS RD STE 200 A,
 ANAHEIM, CA 92806
  LIEPOLD HARRISON & ASSOCIATES PLLC, 1425 GREENWAY DR STE 250, IRVING, TX
 75038


07/15/2021                                         /s/ Roberta Saunier
                                                   Administrative Assistant
                                                   Office of the Chapter 13 Trustee
                                                   CHAPTER 13 TRUSTEE WD PA
                                                   600 GRANT STREET
                                                   SUITE 3250 US STEEL TWR
                                                   PITTSBURGH, PA 15219
                                                   (412) 471-5566
                                                   cmecf@chapter13trusteewdpa.com
